OPINION — AG — ** MENTALLY RETARDED — LIABILITY ** A PARENT OF A CHILD AT THE ENID STATE SCHOOL FOR THE MENTALLY RETARDED IS LIABLE TO THAT INSTITUTION FOR AN AMOUNT NOT TO EXCEED SEVENTY FIVE DOLLARS ($75.00) PER MONTH. A PARENT WHO IS DIVORCED AND HAS THE CUSTODY OF THE MINOR CHILD WOULD HAVE THE SAME RESPONSIBILITIES AND LIABILITIES AS PARENTS OF A CHILD WHO WERE NOT DIVORCED AND WOULD BE LIABLE FOR THE SEVENTY FIVE DOLLARS PER MONTH. THE MAXIMUM LIABILITY OF A DIVORCED PARENT MAKING CHILD SUPPORT PAYMENTS WOULD BE SEVENTY FIVE DOLLARS TO THE INSTITUTION SET FORTH IN 10 Ohio St. 1975 Supp., 12 [10-12] . HOWEVER, THE ACTUAL AMOUNT OF CHILD SUPPORT PAYMENT TO BE MADE BY DIVORCED PARENT WHO IS PAYING CHILD SUPPORT PURSUANT TO A COURT ORDER AS SET FORTH IN THE DIVORCE DECREE IS SET BY THE COURT FOR WHATEVER AMOUNT DEEMED PROPER IN EACH INDIVIDUAL CASE. IN NO INSTANCE MAY EITHER THE PARENT WHO HAS CUSTODY OF THE CHILD OR WHO IS MAKING CHILD SUPPORT PAYMENTS PURSUANT TO A COURT ORDER BE REQUIRED TO PAY AN INSTITUTION OUTLINED IN 10 Ohio St. 1975 Supp., 12 [10-12], AN AMOUNT IN EXCESS OF SEVENTY FIVE DOLLARS PER MONTH. IF A CHILD SUPPORT PAYMENT IS FIXED AT AN AMOUNT LESS THAN SEVENTY FIVE DOLLARS PER MONTH, THE PARENT MAKING THE CHILD SUPPORT PAYMENTS IS LIMITED IN HIS LIABILITY TO THE AMOUNT SET FORTH IN THE DIVORCED DECREE. HOWEVER, THE PARENT HAVING CUSTODY OF THE CHILD MAY BE REQUIRED TO SUPPLEMENT THE AMOUNT SET FORTH IN THE DIVORCE DECREE UP TO SEVENTY FIVE DOLLARS IN PAYMENT FOR INSTITUTIONAL CARE AS SET FORTH IN THAT STATUTE. CITE: 12 Ohio St. 1975 Supp., 1277 [12-1277] (PAUL C. DUNCAN)